Appellant was convicted of violating the local option law, and prosecutes an appeal.
After the adjournment of the term of court at which the conviction occurred appellant entered into an appeal bond to this court instead of a recognizance. The Assistant Attorney General moves to dismiss the appeal because of the want of a recognizance. We are of opinion that this motion should be sustained, as it is not shown by this record that appellant is in jail and has been since the conviction or notice of appeal.
The motion will be sustained and the appeal dismissed.
Dismissed.